Citation Nr: 0205911	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right knee disability, 
including as secondary to service-connected left knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to July 
1993.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an October 18, 1999, 
decision, the Board determined that new and material evidence 
had been presented to reopen the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The Board also determined that the veteran's 
claim of entitlement to service connection for a right knee 
disability was not well grounded.  

In a January 2001 Order, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated that portion of the Board's October 18, 
1999, decision which determined that the veteran's claim of 
entitlement to service connection for a right knee disability 
was not well-grounded and remanded the matter to the Board 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-576, 114 Stat. 2096 (2000), 
which eliminated the concept of a well-grounded claim.  .  

In an August 2001 decision, the Board remanded the issue of 
entitlement to service connection for right knee disability 
to the RO for additional development of the record.  The 
requested development having been completed to the extent 
possible, this matter has now been returned to the Board for 
further appellate consideration.

Finally, additional medical evidence was received by the RO 
in April 2002 and forwarded to the Board.  The Board has 
considered this newly submitted evidence in its decision 
herein.  The Board notes that there is no longer a regulatory 
requirement that the veteran submit a waiver of RO 
consideration of such evidence.  See 67 Fed. Reg. 3099 (Jan. 
23, 2002).  


FINDINGS OF FACT

1.  Any right knee injury suffered during service was acute 
in nature and resolved without leaving residual disability.

2.  The veteran's current right knee disability is related to 
a post-service injury and is not otherwise related to his 
active duty service or to his  service-connected left knee 
disability.  


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is right knee 
disability proximately due to or the result of his service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001); Allen v. Brown, 7 Vet.App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports as well as VA 
outpatient treatment records and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
In a September 2001 letter, the RO informed the veteran of 
the enactment of the VCAA and explained the duty to assist.  
The RO also informed the veteran of what evidence was needed 
from him and where to send such information.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
hearing before a Member of the Board in June 1999.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that the veteran's 
systems were clinically evaluated as normal upon enlistment 
examination dated in January 1990, with the exception of a 
scar on the left flank.  Clinical records demonstrate 
complaints of left knee pain in April 1990 and an assessment 
of mild patellofemoral syndrome.  In January 1992, the 
veteran complained of upper right leg pain.  Physical 
examination revealed no obvious deformities, or no erythmia, 
swelling, or eccymosis.  An assessment of upper right leg 
strain was noted.  The veteran complained of left knee pain 
in February 1992.  Clinical records dated in March 1992 
demonstrate treatment for chronic left knee pain.  A March 
1993 Physical Evaluation Board report demonstrates diagnoses 
of left knee patellofemoral pain syndrome and left shoulder 
anterior inferior instability.  The report indicates that the 
veteran's left knee problems began in September 1991 when had 
sort of an insidious onset of anterior knee pain secondary to 
multiple humps, increased field activities and running.  It 
war noted that he had no specific trauma.  The veteran was 
found to be physically unfit for active duty due to a left 
knee disability and a left shoulder disability. 

Private treatment records dated from 1992 to 1993 demonstrate 
that the veteran reported being involved in an altercation in 
March of 1992 and sustaining a right ankle injury.  He also 
reported experiencing left knee pain.  

Upon VA examination of the joints dated in September 1993, it 
was noted that the veteran reported no history of a definite 
injury to the left knee, but that he had been told his knee 
pain was due to excessive use.  The veteran voiced no 
complaints relevant to the right knee.  Physical examination 
revealed the veteran was able to heel and toe walk, and to 
squat and rise again.  A relevant impression of chronic 
patella-femoral syndrome of the left knee was noted.

Upon VA general medical examination dated in September 1993, 
the veteran reported that his problems with his left knee 
began when he jumped out of a truck and twisted the knee.  It 
was noted the veteran did not report that incident.  The 
veteran voiced no complaints relevant to the right knee.  

A November 1994 VA clinical record demonstrates that the 
veteran reported injuring his right knee while running.  He 
reported that his knee gave out and he had begun to 
experience pain about 12 weeks earlier.  

A May 1995 VA hospital summary demonstrates the veteran was 
status post right knee injury in September 1994 when he 
stepped off a curb.  It was noted the veteran sustained acute 
swelling with eventual instability in the right knee.  
Physical examination revealed a moderate amount of effusion 
and a positive anterior drawer sign.  The veteran underwent 
right anterior cruciate ligament reconstruction with patellar 
tendon graft.  A discharge diagnosis of right anterior 
cruciate ligament deficiency status post anterior cruciate 
ligament reconstruction with autologous patellar tendon graft 
was noted.  

VA treatment records dated from 1995 to 1997 demonstrate 
treatment for right and left knee complaints.  An April 1995 
clinical record indicates a right knee injury was sustained 
in September 1994 after stepping off of a curb.  

Private hospital records dated in 1997 demonstrate the 
veteran complained of painful walking, snapping, popping, and 
giving out in the knee with an old injury.  The veteran 
underwent arthroscopy with shaving of the medial and lateral 
meniscus.  A magnetic resonance imaging (MRI) of the right 
knee revealed evidence of an anterior cruciate repair, a tear 
of the posterior medial horn of the medial meniscus, a tear 
in the posterior horn of the lateral meniscus, osteoarthritic 
spurring, and joint effusion.  There was also evidence of 
synovial thickening in the intercondylar notch extending 
along the medial aspect of the lateral condyle.  In June 1997 
and December 1997, the veteran underwent diagnostic and 
surgical arthroscopy of the knee.  

Private clinical records dated from 1997 to 1998 demonstrate 
the veteran reported a history of anterior cruciate repair 
while in the military.  He also complained of pain and 
popping in the right knee.  

In March 1998, the veteran submitted copies of certain 
service medical records in support of his claim.  Several of 
these records appear to refer to right knee complaints and 
findings during service.  However, what appear to be the same 
records, which were received by VA from the National 
Personnel Records Center (NPRC) and certified as true copies, 
refer to left knee complaints and findings.  The RO noted in 
a June 1998 rating determination that the service medical 
records submitted by the veteran in March 1998 appeared to 
have been altered. 

Upon VA examination of the joints dated in April 1998, the 
veteran reported injuring his right knee and shoulder while 
mountain climbing during military service.  Physical 
examination revealed moderate lateral instability of the 
right knee.  A relevant diagnosis of degenerative joint 
disease, right and left knees, was noted.  Radiological 
examination of the right knee revealed evidence of anterior 
cruciate ligament repair with a metal staple in place over 
the lateral condyle of the femur.  Minimal degenerative 
disease was present.  

Private treatment records dated in 1998 from Dr. L. Lemak 
demonstrate continued treatment of right knee pain.  The 
veteran underwent a medial meniscectomy and right anterior 
cruciate ligament reconstruction in July 1998 and arthroscopy 
in June 1998.  

Copies of service medical records submitted by the veteran in 
June 1999 demonstrate complaints and treatment relevant to 
left knee and left shoulder pain.  

At his June 1999 Board hearing, the veteran testified to 
injuring his right knee during service while mountain 
climbing.  He reported having his first surgery on the right 
knee at VA after stepping off the curb.  The veteran stated 
that he continued to have pain with running, and walking long 
distances.  

Upon VA examination dated in October 2001, the veteran 
reported injuring his knees in mountain warfare training.  
The veteran complained of pain, stiffness, instability, 
giving way, fatigability, and lack of endurance.  It was 
noted the veteran wore a brace on both knees.  Physical 
examination revealed some instability and weakness, but no 
edema, effusion, tenderness, or redness.  A diagnosis of 
postoperative degenerative joint disease of both knees with 
no loss of sensation due to pain was noted.  The examiner 
opined that it was at least as likely as not that the right 
knee disorder was a result of the in-service accident while 
mountain climbing and had been aggravated by the service-
connected left knee.  The examiner also opined that the right 
knee disability was not caused by the service-connected left 
knee disability.  In a February 2002 addendum, the VA 
examiner noted that after reviewing recent remand questions, 
the record did not appear to include any medical evidence of 
continuity of right knee symptoms.  He noted that it appeared 
that the right knee problems during service were acute and 
resolved in service without leaving residual chronic 
disability.  The VA examiner further opined that the current 
right knee disorder was related to a post-service injury.  

Private treatment records dated in 2001 demonstrate treatment 
for low back pain, headaches, dizziness, and lightheadedness.  
A September 2001 clinical record indicates that the veteran 
complained of low back pain after doing squats at 315 pounds.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Following a review of the evidence of record, the Board 
concludes that service connection for right knee disability 
is not warranted.  The veteran's service medical records 
received through official channels are completely silent for 
any complaints, treatment, or diagnoses relevant to the right 
knee.  The service medical records further fail to document 
any fall during mountain climbing resulting in an injury to 
the knees.  As previously noted, a Physical Evaluation Board 
report completed during the veteran's period of active duty 
reflects that the veteran's left knee complaints were not 
related to any specific trauma, but secondary to multiple 
humps, field activities, and running.  This report makes no 
reference to any right knee complaints.  Furthermore, post-
service VA examination reports dated in September 1993 are 
silent for any complaints or diagnoses relevant to the right 
knee and indicate that there was no history of injury to the 
right knee. 

The record is silent for any complaints relevant to the right 
knee until 1994.  The medical records demonstrate that the 
veteran injured his right knee in September 1994 when he 
stepped off of a curb.  The veteran filed his claim for a 
right knee disability in October 1994.  In a February 2002 
addendum, the VA examiner opined that any right knee problems 
during service were acute and resolved without residual 
disability.  He further opined that the veteran's current 
right knee disorder was related to a post-service injury.  

The Board recognizes that the veteran has submitted copies of 
service medical records indicating complaints and treatment 
relevant to the right knee during service.  However, those 
records appear to have been altered and at least one is 
clearly different from that provided to VA through official 
channels.  An April 1990 clinical record received by VA 
through official channels and certified as a true copy 
clearly indicates complaints of left knee pain.  The copy of 
that record submitted by the veteran shows complaints of 
right knee pain and appears to have been altered.  
Additionally, one record submitted by the veteran and dated 
in November 1991 appears to reflect a complaint of right knee 
pain.  However, the record goes on to note objective findings 
of left knee pain on palpation of the patella tendon.  The 
Board notes that the copies submitted by the veteran are also 
clearly inconsistent with the Physical Evaluation Board 
report which demonstrates a left knee disability and no 
complaints relevant to the right knee.  As the copies of 
service medical records submitted by the veteran appear to 
have been altered and are inconsistent with documents 
received through official sources, the veteran's credibility 
in general is suspect and the Board does not give credence to 
this evidence submitted by the veteran or his statements.

The Board also recognizes the private treatment records 
indicating a history of a right knee injury dating back to 
military service.  However, an opinion based solely upon 
information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  As the veteran's statements 
regarding the origin of his right knee pain are inconsistent 
with the service medical records as well as the post-service 
medical records dated in 1993 and 1994, the Board finds the 
private treatment records to be of little weight and 
credibility in regard to the onset of any right knee 
disability.  Likewise, the Board recognizes that the October 
2001 VA examiner initially found a causal connection between 
the veteran's military service and his right knee disability 
as well as aggravation by the service-connected left knee 
disability.  However, that opinion was based upon a history 
provided by the veteran that was inconsistent with the 
credible evidence of record.  The VA examiner subsequently 
revised his opinion to state that the veteran's right knee 
disability was related to a post service injury and any in-
service right knee injury was acute and resolved without any 
residual disability.  

In summary, the credible evidence of record demonstrates no 
right knee complaints, injuries, or diagnoses during service 
or upon VA examination following discharge from service in 
September 1993.  The record is silent for any complaints or 
diagnoses related to the right knee until 1994, following a 
post-service injury in September 1994.  The competent medical 
evidence of record demonstrates that the veteran's current 
right knee disability is related to the post-service injury 
and without causal connection to any incident of service.  
Furthermore, even if the veteran did injure his right knee 
during service, such was an acute injury and resolved without 
any residual disability as evidenced by the Physical 
Evaluation Board report and the September 1993 VA examination 
reports.  Moreover, there is no evidence of arthritis within 
one year of discharge.  

Further, the clear medical evidence showing that the right 
knee disorder is due to a post-service injury and the Board's 
finding that the veteran's assertions are not shown to be 
entirely credible argues against a finding that the service-
connected left knee disability played any part, including by 
aggravation, in the right knee disability.  Again, the 
initial opinion by the October 2001 VA examiner was based on 
history related by the veteran which is not supported by 
official records.  There is otherwise no persuasive evidence 
of any secondary relationship to the service-connected left 
knee disability. 

In sum, the Board is compelled to conclude that entitlement 
to service connection for right ankle disability is not 
warranted on either a direct or a secondary basis.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

